Title: To Thomas Jefferson from Peter Roche, 16 June 1807
From: Roche, Peter,Roche, Christian
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            Philadelphie, ce 16 Juin 1807
                        
                        Nous avons été honorés de vôtre lettre du 11 Du Courant dans laquelle étoient insérés $15—montant des
                            ouvrages que nous vous avons envoyé; Conformément à vos désirs, nous remettons aujourd’hui pour vous à la poste—la
                            Connoissance des Temps pour L’année 1808—1 vol. in 8o. broché. 
                  Nous avons L’honneur d’être bien sincérement Monsieur, Vos
                            très Humbles Servitrs.
                        
                            P. & C. Roche
                            
                        
                    